Case 2:20-cv-11695-SVW-PLA Document 1 Filed 12/29/20 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
 3      Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      amandas@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Brian Whitaker                            Case No.

12                Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: Americans With Disabilities
14      Tiffany and Company U.S. Sales,           Act; Unruh Civil Rights Act
        LLC, a Delaware Limited Liability
15      Company

16                Defendant.

17
18          Plaintiff Brian Whitaker complains of Tiffany and Company U.S. Sales,

19    LLC, a Delaware Limited Liability Company, and alleges as follows:

20
21      PARTIES:

22      1. Plaintiff is a California resident with physical disabilities. He is

23    substantially limited in his ability to walk. He suffers from a C-4 spinal cord

24    injury. He is a quadriplegic. He uses a wheelchair for mobility.

25      2. Defendant Tiffany and Company U.S. Sales, LLC owned Tiffany & Co.

26    located at or about 10250 Santa Monica Blvd, Los Angeles, California, in

27    December 2020.

28      3. Defendant Tiffany and Company U.S. Sales, LLC owns Tiffany & Co.


                                             1

      Complaint
Case 2:20-cv-11695-SVW-PLA Document 1 Filed 12/29/20 Page 2 of 7 Page ID #:2




 1    (“Store”) located at or about 10250 Santa Monica Blvd, Los Angeles,
 2    California, currently.
 3      4. Plaintiff does not know the true names of Defendants, their business
 4    capacities, their ownership connection to the property and business, or their
 5    relative responsibilities in causing the access violations herein complained of,
 6    and alleges a joint venture and common enterprise by all such Defendants.
 7    Plaintiff is informed and believes that each of the Defendants herein is
 8    responsible in some capacity for the events herein alleged, or is a necessary
 9    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10    the true names, capacities, connections, and responsibilities of the Defendants
11    are ascertained.
12
13      JURISDICTION & VENUE:
14      5. The Court has subject matter jurisdiction over the action pursuant to 28
15    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17      6. Pursuant to supplemental jurisdiction, an attendant and related cause
18    of action, arising from the same nucleus of operative facts and arising out of
19    the same transactions, is also brought under California’s Unruh Civil Rights
20    Act, which act expressly incorporates the Americans with Disabilities Act.
21      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22    founded on the fact that the real property which is the subject of this action is
23    located in this district and that Plaintiff's cause of action arose in this district.
24
25      FACTUAL ALLEGATIONS:
26      8. Plaintiff went to the Store in December 2020 with the intention to avail
27    himself of its goods and to assess the business for compliance with the
28    disability access laws.


                                                2

      Complaint
Case 2:20-cv-11695-SVW-PLA Document 1 Filed 12/29/20 Page 3 of 7 Page ID #:3




 1      9. The Store is a facility open to the public, a place of public
 2    accommodation, and a business establishment.
 3      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 4    to provide wheelchair accessible sales counters in conformance with the ADA
 5    Standards as it relates to wheelchair users like the plaintiff.
 6      11. The Store provides sales counters to its customers but fails to provide
 7    any wheelchair accessible sales counters.
 8      12. A problem that plaintiff encountered is that the sales counter was too
 9    high. There was no counter that was 36 inches or less that plaintiff could use
10    for his transactions. Plaintiff complained to the employee who assisted him at
11    the high sales counter about the height of the counter but the transaction had
12    to be done at the high counter.
13      13. Plaintiff believes that there are other features of the sales counter that
14    likely fail to comply with the ADA Standards and seeks to have fully compliant
15    sales counters for wheelchair users.
16      14. On information and belief, the defendants currently fail to provide
17    wheelchair accessible sales counters.
18      15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
19    personally encountered these barriers.
20      16. As a wheelchair user, the plaintiff benefits from and is entitled to use
21    wheelchair accessible facilities. By failing to provide accessible facilities, the
22    defendants denied the plaintiff full and equal access.
23      17. The failure to provide accessible facilities created difficulty and
24    discomfort for the Plaintiff.
25      18. The defendants have failed to maintain in working and useable
26    conditions those features required to provide ready access to persons with
27    disabilities.
28      19. The barriers identified above are easily removed without much


                                               3

      Complaint
Case 2:20-cv-11695-SVW-PLA Document 1 Filed 12/29/20 Page 4 of 7 Page ID #:4




 1    difficulty or expense. They are the types of barriers identified by the
 2    Department of Justice as presumably readily achievable to remove and, in fact,
 3    these barriers are readily achievable to remove. Moreover, there are numerous
 4    alternative accommodations that could be made to provide a greater level of
 5    access if complete removal were not achievable.
 6      20. Plaintiff will return to the Store to avail himself of its goods and to
 7    determine compliance with the disability access laws once it is represented to
 8    him that the Store and its facilities are accessible. Plaintiff is currently deterred
 9    from doing so because of his knowledge of the existing barriers and his
10    uncertainty about the existence of yet other barriers on the site. If the barriers
11    are not removed, the plaintiff will face unlawful and discriminatory barriers
12    again.
13      21. Given the obvious and blatant nature of the barriers and violations
14    alleged herein, the plaintiff alleges, on information and belief, that there are
15    other violations and barriers on the site that relate to his disability. Plaintiff will
16    amend the complaint, to provide proper notice regarding the scope of this
17    lawsuit, once he conducts a site inspection. However, please be on notice that
18    the plaintiff seeks to have all barriers related to his disability remedied. See
19    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
20    encounters one barrier at a site, he can sue to have all barriers that relate to his
21    disability removed regardless of whether he personally encountered them).
22
23    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25    Defendants.) (42 U.S.C. section 12101, et seq.)
26      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27    again herein, the allegations contained in all prior paragraphs of this
28    complaint.


                                                4

      Complaint
Case 2:20-cv-11695-SVW-PLA Document 1 Filed 12/29/20 Page 5 of 7 Page ID #:5




 1      23. Under the ADA, it is an act of discrimination to fail to ensure that the
 2    privileges, advantages, accommodations, facilities, goods and services of any
 3    place of public accommodation is offered on a full and equal basis by anyone
 4    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 5    § 12182(a). Discrimination is defined, inter alia, as follows:
 6             a. A failure to make reasonable modifications in policies, practices,
 7                or procedures, when such modifications are necessary to afford
 8                goods,     services,   facilities,   privileges,     advantages,   or
 9                accommodations to individuals with disabilities, unless the
10                accommodation would work a fundamental alteration of those
11                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12             b. A failure to remove architectural barriers where such removal is
13                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14                defined by reference to the ADA Standards.
15             c. A failure to make alterations in such a manner that, to the
16                maximum extent feasible, the altered portions of the facility are
17                readily accessible to and usable by individuals with disabilities,
18                including individuals who use wheelchairs or to ensure that, to the
19                maximum extent feasible, the path of travel to the altered area and
20                the bathrooms, telephones, and drinking fountains serving the
21                altered area, are readily accessible to and usable by individuals
22                with disabilities. 42 U.S.C. § 12183(a)(2).
23      24. When a business provides facilities such as sales or transaction counters,
24    it must provide accessible sales or transaction counters.
25      25. Here, accessible sales or transaction counters have not been provided in
26    conformance with the ADA Standards.
27      26. The Safe Harbor provisions of the 2010 Standards are not applicable
28    here because the conditions challenged in this lawsuit do not comply with the


                                             5

      Complaint
Case 2:20-cv-11695-SVW-PLA Document 1 Filed 12/29/20 Page 6 of 7 Page ID #:6




 1    1991 Standards.
 2       27. A public accommodation must maintain in operable working condition
 3    those features of its facilities and equipment that are required to be readily
 4    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 5       28. Here, the failure to ensure that the accessible facilities were available
 6    and ready to be used by the plaintiff is a violation of the law.
 7
 8    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 9    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
10    Code § 51-53.)
11       29. Plaintiff repleads and incorporates by reference, as if fully set forth
12    again herein, the allegations contained in all prior paragraphs of this
13    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
14    that persons with disabilities are entitled to full and equal accommodations,
15    advantages, facilities, privileges, or services in all business establishment of
16    every kind whatsoever within the jurisdiction of the State of California. Cal.
17    Civ. Code §51(b).
18       30. The Unruh Act provides that a violation of the ADA is a violation of the
19    Unruh Act. Cal. Civ. Code, § 51(f).
20       31. Defendants’ acts and omissions, as herein alleged, have violated the
21    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
22    rights to full and equal use of the accommodations, advantages, facilities,
23    privileges, or services offered.
24       32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
25    discomfort or embarrassment for the plaintiff, the defendants are also each
26    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
27    (c).)
28


                                               6

      Complaint
Case 2:20-cv-11695-SVW-PLA Document 1 Filed 12/29/20 Page 7 of 7 Page ID #:7




 1           PRAYER:
 2           Wherefore, Plaintiff prays that this Court award damages and provide
 3    relief as follows:
 4        1. For injunctive relief, compelling Defendants to comply with the
 5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6    plaintiff is not invoking section 55 of the California Civil Code and is not
 7    seeking injunctive relief under the Disabled Persons Act at all.
 8        2. Damages under the Unruh Civil Rights Act, which provides for actual
 9    damages and a statutory minimum of $4,000 for each offense.
10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
      Dated: December 25, 2020         CENTER FOR DISABILITY ACCESS
13
14
15
16                                     By: _______________________
17                                            Russell Handy, Esq.
                                              Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                             7

      Complaint
